Clarke, J.:
. The defendant was indicted for the crime of murder in the -first degree, for having shot in-.the back one Bobert" Brennan, who *427thereafter died from said wound. The defendant was a policeman and at the time of the shooting was in plain clothes and not on duty. The evidence offered by the People tended to establish that on the early morning of Sunday, May 8, 1904, the deceased entered the salo.on Mo. 23 Bowery accompanied by several companions; that after a few minutes the defendant came into the saloon accompanied by one Joties, liis stepbrother, and in a boisterous and profana manner inquired for the proprietor of the'establishment. When the defendant came in somebody said, “ I think that is a copper,” and the defendant’s companion said, “ Boys, he is a copper, but he is a good fellow at that.” Several of those present arose to leave, among others one William O’Brien, who went out first. O’Brien testified that he walked down the Bowery a short distance and stood in front of Mo. 19 Bowery on the sidewalk. While he was standing there several other men came out and passed up the street and then Jones came out, immediately followed by the defendant; that the defendant and Jones walked down the street in a southerly direction as far as Mo. 17'Bowery, and stood there. While- they were standing there several other men came out of the place, and going uptown disappeared in the distance. Then Brennan came out alone, and walked down the Bowery and in a southerly direction, passing O’Brien. When Brennan reached the spot where defendant and Jones were standing, the defendant put out his hand to stop lum. Brennan stepped up and looked at the defendant and a few words were said between them, and then the defendant struck at Brennan, who dodged the blow and struck back, hitting the defendant in the mouth.* After this blow, defendant immediately put his hand in his right-hand trousers pocket and drew his revolver: As he was reaching for his pistol, Brennan turned and ran down the Bowery, the defendant starting after him and pointing his pistol at him. Brennan’s back was turned towards the defendant, and both were running. They had run about the distance between two elevated railroad pillars when the defendant fired. Brennan was then about ten or fifteen feet away from the defendant and was still running, with his back turned towards him. Brennan ran a short distance after he was shot and endeavored to get hold of a lamp post at Division street, but missed it, and fell over with his head towards Catherine street. The defendant ran up to where *428Brennan was lying and .stood over him, pointing the pistol at him again as he lay on the ground.
The witness Schultz was standing at the corner of Division street and the-Bowery looking uptown, and saw a man running towards him and another man behind him. He saw the man behind shoot, and the man who was shot then ran about fifteen or*twenty steps and fell.
De Lero, another witness for the People, testified that when he reached the corner of Bowery an,d Chatham Square he heard a shot, and the boy passed by the side of him with his hands to, his back and fell in the gutter, and as he fell, a rúan, who was running after him, came up to' the prostrate boy and stood holding a pistol over him.
Officer Fitzpatrick testified that he was in Division street when lie heard a shot,- which caused him to look towards the Bowery, and that he went towards the Bowery and saw a young man orboyrun1ning across the Bowery in a sort of half gait with his hands to his back, and saw him fall near an elevated pillar.; that after he saw the boy running he saw a man “ going across, like after him, with a pistol * * * in a sort of run.”
Officer Fogarty testified that he saw a group of men engaged in a . scuffle opposite 15 Bowery ; that he saw a man strike the defendant' in'the face, and that after the blow- the man who delivered it started to run down the Bowery; that he then started to come back, and got about five feet back when he stopped again, stood motionless about half a minute, and then again started to run down the Bowery towards Division street; that the witness saw Mallon shoot him before he reached Division street; that when he shot, Mallon was about ten' feet from the boy; that when witness got to the boy where he lay on the street, Mallon was just reaching him with the pistol still in his hand, and that he took the pistol from Mallon.
The defendant admits that he shot the deceased, but claims that it was entirely accidental; that he did, hot intentionally fire liis pistol. He testified in his own behalf that on the morning of May eighth lie had gone with Jones to the saloon at Ho. 23 Bowery; that he entered the hallway, but did not go into the saloon proper, although Jones'did; that after a few minutes. Jones came out and they walked together down the Bowery until they had reached *429about Ho. 15, when he heard some hurried footsteps behind him, and was just turning when he saw a hand - with a blackjack in it coining for his jaw; that he put up his hands and received a blow on the palm of his hand which drove it against his nose and mouth and caused them to bleed ; that he turned around and faced north, and saw four men running towards him. The man who had assaulted him passed him and continued south; that he drew his revolver, took off the pouch cover and held it towards the four men, one of whom had a bottle in his hand, and another he was sure held a knife. As he held up the revolver they checked; that he heard his stepbrother cry, “ Look out for the man behind yon; ” that he turned and saw Brennan coming towards him with the blackjack; that he pointed his revolver at him. As soon as Brennan saw the revolver he immediately turned and ran soutlq again; that he cried to him, “ Halt! ” and started to run after him ; that as soon as he did so one of the men jumped in and grabbed him by the arm; that other men were closing in around him; that he wrenched hinrrself free, and in doing so his finger on the trigger contracted and the gun exploded. As soon as the revolver exploded the man wdio had hold of. him let go; that he continued to run after Brennan until he fell at the intersection of Division street and the Bowery, and he almost fell over him. He testified that Brennan started to run south; that he started to run after him; that he pointed his revolver at him, pointed over his head while he was running after him, and that it was his action in endeavoring to wrench himself loose from the grasp of the man that caused the revolver to go off. He said, “I had no intention whatsoever of shooting this man. * * * It was through my instrumentality that he was shot, but" it was involuntary on my part.”
Without attempting to further set forth the evidence, it is enough to say that a question of fact was presented upon which the jury had the right to find that the defendant while in citizens’ clothes and not on duty as an officer, after an altercation upon the street, in the course of which -lie had been hit in the face by Brennan, while his assailant was running away from him, had run after him and shot him in the back, and that from the effects of the wound th us ad ministered Brennan died.. The verdict of manslaughter in the first degree was entirely justified upon all the evidence in the case.
*430The appellant urges that there was reversible error in the .exclu- • sion of testimony showing the hostility of the witness O’Brien towards the defendant. One Tausig was called by the defendant and .after testifying to some facts relative to the shooting, stated. that he had known William O’Brien for six or seven years and that lie remembered seeing him two nights after the shooting occurred at No. 23 Bowery. Whereupon this question was asked: “Did O’Brien at that time state whether he would tell the truth or tell a lie as to what happened' that morning in reference to Mallon ? ” which question he was not permitted to answer. The appellant now urges that this .question was put to the witness for the purpose of proving-hostility on the part of the witness O’Brien-toward the defendant and that it was error to exclude it, O’Brien had not been interrogated while on the stand in regard to'any .such occurrence or conversation. The evidence- was offered, of course, for the purpose of impeaching O’Brien. There are two rules firmly established by the decisions in this State. The first is, that evidence may be offered tb: show that a witness has made statements contra-' dictory to his testimony Upon the trial, for the purpose of attacking his credibility. Before such evidence can be introduced the witness must be first interrogated, with sufficient particularity of pen son, time and place to call liis attention thereto, as to whether or. not he did make such contradictory statements. If lie denies such statement or asserts that he does not remember it such statement may be proved. .
If the question under consideration was asked- simply as an impeaching question it was properly excluded! In McCulloch v. Dobson (133 N. Y. 114), the whole court concurring, Judge O’Brien said: “It was sought-to impeach one of the. witnesses for the defend-• ants who gave material testimony by proof of his admissions after the testimony was given to the effect that it was not truthful. This was excluded. A witness cannot. be impeached by proof of declarations made- out of court,. before or after the trial, contradictory of liis testimony until a proper foundation is laid for the impeachment, by interrogating the witness himself in regard to this statement.” See, also, Stacy v. Graham, 14 N. Y. 492; Lee v. Chadsey, 3 Abb. Ct. App. Dec. 43.
. The second rule is that the hostility of a witness, towards a party, *431against whom he is called, may be proved by any competent evidence. It may be shown by cross-examination of .the witness, or witnesses may be called who can swear to facts showing it. It would have been competent, therefore, without previous cross- ^ examination upon the subject to have proved facts tending to establish hostile relations between the witness O’Brien and the defendant. The question is whether under this rule mere utterances of the witness claimed to show hostility can be proved without preliminary interrogation of the witness himself as to those utterances. The reason for the rule, requiring in the case of mere contradictory statements that there should be a preliminary interrogation, is primarily based upon the uncertainty of hearsay evidence. When one person undertakes to say, after more or less lapse of time, what another 'person said, the accuracy of the repetition depends upon the correct' understanding, in the first instance, of the statement; its accurate preservation in the memory of the testifying witness; its accurate reproduction upon the trial, together with the circumstances under which it was first uttered and its relation to the rest of the transaction, of which it purports to be a part. With these numerous chances for misunderstanding, forgetfulness and. misrepresentation, it has always been thought, in this State at least, that it was due not only to the convenience of trials and the interest of justice, but. also to the rights of the witness that he should have an opportunity of tendering his version of the matter in the first' instance. Therefore, preliminary interrogation of a witness as to. contradictory utterances has always been, required. •
There does not seem to be any reason why the same rule should not apply to' mere utterances claimed to indicate hostility. A careful examination of the cases in this State has failed to discover the establishment of a contrary rule.
In People v. Brooks (131 N. Y. 321) the general rule is stated'as follows: “The hostility of a witness towards a party agajnst whom he is called may be proved by any competent evidence. It may be shown by cross-examination of the witness, or witnesses may be called who can swear to facts showing-it. There can be no reason for holding that the witness must first, be examined as to his hostility, and that then, and not till then, witnesses may be called to contradict him, because it is not a case where the party against *432whom the witness is called, is seeking; to discredit him by contra-dieting him. He is simply seeking’ to discredit him by showing his hostility and malice, and as that. may be proved by any competent evidence, we see no reason for holding that lie must first'be'examined as to his hostility.”' In that case -the question of utterances was not involved. The questions were addressed to the defendant, a witness in her own behalf, and were direct as to facts, as follows : “ Now state whether or not Charlotte (a previous witness) was friendly to you or unfriendly ? ” “.Did yon and Charlotte have frequent difficulties during that time ? ” “ Did Charlotte assault you on other occasions previous to the fire ? ” And it was in regard to such questions that the court held that no preliminary inquiries .of the witness were necessary.
So in Brink v. Stratton (176 N. Y. 150), where the rule laid down in the Brooks Case (supra) was reasserted, the questions ruled on and held proper were not as to utterances, but as to facts. In Starks v. People (5 Den. 106), which was the case-of an utterance' tending to show hostility, the alleged hostile witness was, upon cross-examination, first interrogated thereon, and such was the case also in Newton v. Harris (6 N. Y. 345).
In Stacy v. Graham (14 N. Y. 492) the testimony of a witness has been taken de bene esse and was read at the trial. After the plaintiffs had rested the defendant offered to prove conversations with that witness after the examination in which he confessed that his evidence was false; that he had given it under threats; that he regretted what he Had to swear to, etc. The Court of Appeals sustained the rejection of the testimony and expressly overruled People v. Moore (15 Wend. 419), saying : “ The principle on which the 'practice essentially rests is that both- the party and the witness are entitled of right to any explanation which the latter can give of the statements imputed to him.” .
In Lee v. Chadsey (3 Abb. Ct. App. Dec. 43), where evidence, was rejected that a witness had said that he would swear falsely in a case of usury, the court said : “ The same foundation must be laid for the reception of evidence of particular declarations or acts o-f- a witness of the nature above stated, as in the case of. evidence of his contradictory statements and for the same reasons.”
In Schultz v. Third Ave. R. R. Co. (89 N. Y. 242), where *433■the rule was again stated as to the competency of evidence showing the hostility of a witness, the witness had been first interrogated in his cross-examination as to his conversation. In Garnsey v. Rhodes (138 N. Y. 461) the questions held to have been erroneously ruled out were those.addressed in cross-examination to the witness himself for the purpose of showing his own hostility. In People v. Webster (139 N. Y. 73) there was a preliminary cross-examination of the witness as to matters subsequently proved. In Lamb v. Lamb (146 N. Y. 317) proof of a quarrel and dispute was admitted between the parties to the action. In Gumby v. Metropolitan Street R. Co. (65 App. Div. 38) there was a preliminary cross-examination of the alleged hostile witness.'
In Mr. Wigmore’s valuable treatise on Evidence it is stated as follows: “ § 953. Preliminary Inquiry to Witnesses. On the principle of fairness and of the avoidance of surprise, the settled rule obtains in offering evidence of prior self-contradictory statements, that the witness must first be asked, while on the stand, whether he made the statement which it is intended to prove against him. Does the same rule apply to the use of evidence of former utterances of the witness indicating bias? Must the witness first be asked whether lie made them ? He must, as a matter of principle; for the same reasons of fairness that require a witness to be given an opportunity of denying or explaining away a supposed self-contradictory utterance require him also to have a similar opportunity to deny or explain away a supposed utterance indicating bias.” He states that in England the preliminary inquiry is necessary and c.ites Carpenter v. Wall (11 Ad. & El. 804), where Pattesoh, J., said: “ I like the broad rule that, where you mean to give evidence of a witness’s. declarations for any purpose, you should ask him whether he ever used such expressions.” He also cites cases from fourteen States holding the preliminary inquiry necessary and from five States that it is unnecessary. Massachusetts is one of the States in which such inquiry is unnecessary, but in that State contradictory' statements may also be shown without preliminary inquiry, as shown in Day v. Stickney (14 Allen, 255): “Hnder our practice a declaration made out of court' contrary to or inconsistent with the testimony of a witness in any material matter, may be proved by other *434testimony either-With or without a previous inquiry to the witness, , thus contradicted1,” which rule,, of -course, is opposed to that which prevails in this State. It would, therefore, seem that in the few States in which the utterances are provable without preliminary interrogation the courts are governed by their similar rula in regard to contradictory statements, While showing the weight of authorities as above Mr. Wigmore concludes: “ The rule in any case applies Only to utterances not to conduct or circumstances such as an assault or an employment.”
The same general rule is found in American and English-Encyclopaedia of - Law (Yol: -30 [2d ed.], 1127). “ Bias, of witness.-— In some States evidence showing that a witness is interested in. the result of the litigation or otherwise biased in favor of or against one of the parties, is admissible without first examining the witness ' on the subject. The weight of' authority is to the. contrary, however, at least where the bias is -sought to be shown by the declarations of the witness himself.” ' - ■
It seems to me, therefore, that the evidence was properly excluded. But if not, the error was not sufficient to require reversal under the rule laid down in People v. Brooks (supra) where, although - the court held that the evidence ought to have been admitted, it said nevertheless that: “ We think there was ample evidence to show the state of feeling between the defendant and Charlotte, and if the examination of the defendant .upon that subject had.been much further prolonged it could not have added any weight, to the evidénce already .given on that subject,” and declined to ,reverse.
In this case it appeared from the witness O’Brien’s testimony that lie had many times been convicted of crime and that he had spent a very considerable time in the penitentiary and -in State’s prison, and he was asked by defendant’s counsel, “ You are not friendly with the police department, are yon, O’Brien?” To which lie answered, “ I don’t know of anybody in the police department that was a friend of mine, since I never went -to their houses or dined with them 'or never went to any of their weddings or parties or balls. Q. In-other-words,, it is best for you to keep out of their .- way ? A. No, it ain’t5 not at all. If it was-my place to look out for them I would not be here to-day.”
It seems to me that the facts proved, there being no evidence *435whatever of any previous acquaintance or dealings with defendant, were enough to inquire of the jury the most careful weighing of this witness’ testimony, and even if the question had been allowed it would not have added to the duty of the jury in that regard. The fact of the killing was admitted, and that a fleeing man was shot in the back was established beyond the. possibility of a doubt. O’Brien’s evidence was so corroborated in all essential details that we are required by section 542 of the Code of Criminal Procedure to disregard this error even if it be one. I do not think it was.
The appellant further contends that there was error in the charge of the learned court. At ,the conclusion of the main charge his counsel requested the court to charge as follows : “That if the jury should find that the defendant was in no danger of bodily harm from the deceased, but that the defendant believed himself to-be in danger, although no danger may have existed, the defendant was justified in shooting the deceased.” The court: “ 1 decline to charge in the language requested, for the reason I have already stated to the jury, that the defendant has stated that he did not intentionally shoot the deceased, but that the shooting was accidental, and if the jury accept that he is entitled to an acquittal.” Defendant’s counsel: “I aslc your Honor to charge the jury as follows: That one who is without fault himself," when attacked by another, may kill his assailant, if the circumstances be such as to furnish reasonable grounds for apprehending a design to take away his life or to do him some great bodily harm and there is also reasonable ground for believing the danger imminent that such design will be accomplished, although it may turn out afterwards that the appearances were false and that there was in fact no such design or any danger that it would be accomplished.” The court: “ I decline to charge in the language requested, for the reason previously stated that it is not applicable to this case.” The appellant urges that the refusal to charge these requests in effect put upon the defendant the burden of convincing the jury that he was telling the truth, whereas it was the-required duty of the prosecution to establish his guilt beyond a reasonable doubt.
This claim does not seem to be well founded, for in addition to the instruction as to burden of proof and reasonable doubt in the main charge, the court, at the defendant’s request, charged as follows : “ That the burden of proof rests upon the prosecution, and if, on *436the whole evidence, including that of the defense as well as that of the prosecution, the jury entertain a reasonable do.übt of the guilt of the accused, lie'is entitled to the benefit of that doubt and must be acquitted,” and also : “ When the prosecution has made out a prima facie case, the burden of proof is not on the defense to satisfy the jury of the defendant’s innocence, but the burden.of proof is all the time on the prosecution.”
The jury could have had no doubt as to the obligation resting upon the People. ■
fn the case at bar no defense of self-defense was interposed by the defendant, but his sole claim was that the shooting was entirely ■accidental and an entirely involuntary act on his part. There is no evidence in the record which would justify the submission of the question of self-defense to the jury. The court is not required to instruct the jury in matters not pertinent to the record nor to answer abstract questions. Moreover, the requests to charge were defective in that they did not include the rule that the defendant was bound to retreat and flee from the threatened danger if he could. “Before one can justify the talcing of life'in self-defense, he must show that there was* reasonable grounds for believing that he was in great peril and that the killing was nécessary for his ¿scape from the peril and that no other safé means of -escape was open to him.” (People v. Johnson, 139 N. Y. 363.)
We have carefully examined the whole record and considered each of the questions raised and have reached the conclusion that ■the defendant had a fair trial; that no errors were committed to his prejudice, and .that upon the evidence the conviction was proper and the judgment should be affirmed. 1 ■ '
Ingraham, McLaughlin and Houghton, JJ., concurred.

 Sic.